Citation Nr: 1733608	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-21 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for an acquired psychiatric disorder, to include delusional disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include delusional disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to August 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board notes that in his July 2013 VA Form 9, the Veteran indicated that he wanted a Board hearing at a local VA regional office.  However in August 2014, the Veteran indicated that he wished to withdraw this request.  

The RO has phrased the issue currently on appeal as service connection for a delusional disorder.  A review of the record indicates that the Veteran has claimed service connection for delusional disorder but also adjustment disorder.  Additionally, treatment records reveal possible diagnoses of schizophrenia and psychosis.  See March 1978 treatment note.  Accordingly, the Board has recharacterized the Veteran's claim as service connection for an acquired psychiatric disorder, to include delusional disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, consistent with Clemons and the current record, the Board has recharacterized the claim as reflected on the title page.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include delusional disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1978 rating decision denied service connection for a psychiatric disability; the decision was not appealed, nor was new and material evidence received within the appeal period.  

2.  Evidence received since October 1978 relates to an unestablished fact necessary to substantiate the claims of service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The October 1978 rating decision, which denied service connection for a psychiatric disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302, 20.1103 (2016).

2.  The criteria to reopen the claim of service connection for a psychiatric disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran filed a claim to reopen the issue of service connection for a psychiatric disability, to include delusional disorder in October 2011.  The original claim of service connection for these disabilities was received by VA in February 1978.  By an October 1978 rating decision, the RO denied the claim on the grounds that his psychosis disability was the result of the Veteran's own misconduct concerning his drug use.  The Veteran did not appeal this decision within one year.  Thus, the October 1978 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302, 20.1103 (2016).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial is the August 2002 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since October 1978, the Veteran submitted various lay statements from family members.  An October 2012 statement from his sister noted that before service the Veteran was a happy person.  She then noticed a change in him when he came home.  Another October 2012 statement from the Veteran's other sister noted that the Veteran was normal while "growing up," but that when he came out of the service, his "mind wasn't right."  

These lay statements are new and material because they tend to support the notion that the Veteran's psychiatric problems developed during his period of service.  They are new in that they were not previously before agency decisionmakers at the time of the last final rating decision.  They are material in that they tend to suggest that the Veteran's psychiatric condition may not have been the result of willful misconduct and as such raise a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of service connection for an acquired psychiatric condition is reopened.  See 38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2016).


ORDER

New and material evidence having been received, the claim to reopen service connection for an acquired psychiatric condition is allowed.


REMAND

The Veteran contends that his psychiatric condition was incurred in service.  Treatment records associated with the claims file appear to attest to the Veteran's psychiatric condition shortly after service.  For example, a February 1978 treatment records account the Veteran's hospitalization for psychiatric issues.  In another February 1978 treatment note, the Veteran reported to the treatment provider that he was discharged from the military because he "could not adjust."  A March 1978 treatment note, while remarking on the Veteran's drug use, however still noted that the Veteran had "evidence of an underlying schizophrenic illness . . . ."  The lay evidence presented reflects the Veteran's symptoms may have begun in service.  Alternatively, there is some indication that a psychiatric condition may have developed within one year after separation from service.  As such, the Board finds that the claim must be remanded to afford the Veteran a VA examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the remand, any outstanding VA or private treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete the necessary forms and releases to obtain the any treatment records for his psychiatric condition.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his psychiatric disability.  The entire claims file should be reviewed by the examiner.

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disability had its onset during, or is otherwise related to, the Veteran's service.  

The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disability manifested to a compensable degree within one year of separation from service.  The VA examination report should include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


